UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1597


BRENDA C. NOE, on behalf of herself and all others similarly situated,

                     Plaintiff - Appellant,

              v.

CITY NATIONAL BANK OF WEST VIRGINIA,

                     Defendant - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, District Judge. (3:19-cv-00690)


Submitted: January 12, 2022                                       Decided: January 21, 2022


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason E. Causey, BORDAS & BORDAS, PLLC, Wheeling, West Virginia; E. Adam
Webb, WEBB, KLASE & LEMOND, LLC, Atlanta, Georgia; Tiffany M. Yiatras, Francis
J. Flynn, Jr., CONSUMER PROTECTION LEGAL, LLC, Ellisville, Missouri, for
Appellant. Dallas Floyd Kratzer, III, STEPTOE & JOHNSON PLLC, Columbus, Ohio;
Ancil H. Ramey, STEPTOE & JOHNSON PLLC, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brenda C. Noe appeals the district court’s order granting, on remand, City National

Bank of West Virginia’s (“the Bank”) motion to refer to arbitration a putative class action

alleging several state law claims, including claims for breach of contract, breach of the

covenant of good faith and fair dealing, and unjust enrichment. * We have reviewed the

record and considered the parties’ arguments and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. See Noe v. City Nat’l Bank of W. Va.,

No. 3:19-cv-00690 (S.D.W. Va. Apr. 21, 2021). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
          The Bank previously appealed the district court’s order denying its motion to
dismiss Noe’s claims. We vacated the district court’s order, in part, and remanded the
matter for the court to determine whether Noe’s claims should be referred to arbitration
and, if it determined that unresolved questions of material fact prevented it from deciding
the issue, directed the court to hold a hearing to resolve the issue. See Noe v. City Nat’l
Bank of W. Va., 828 F. App’x 163, 165-67 (4th Cir. 2020) (No. 20-1230).

                                             2